
	

114 HRES 574 IH: Calling for a restoration of civil government in Thailand established by fair, free, democratic, and open elections and expressing solidarity with the people of Thailand in their desire for democracy.
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 574
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Rohrabacher submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling for a restoration of civil government in Thailand established by fair, free, democratic,
			 and open elections and expressing solidarity with the people of Thailand
			 in their desire for democracy.
	
	
 Whereas King Bhumibol Adulyadej of Thailand has been a stabilizing leader in his commitment to democracy, economic development, and prosperity for the Thai people;
 Whereas the people of Thailand seek the same freedoms and hold the same democratic values as the people of the United States;
 Whereas Thailand has been a long-time friend and valued ally of the United States; Whereas, on May 2014, in response to a crisis within Thailand and with the support of most Thai people, the military assumed power temporarily to restore civil order and safety;
 Whereas the military leader of the National Council for Peace and Order (NCPO), General Prayuth Chan-ocha, exercises authority to issue constitutional reform and call for democratic elections; and
 Whereas the Constituent Committee completed the drafting of a new constitution on August 29, 2015, which was rejected by the National Reform Council on September 6, 2015: Now, therefore, be it
	
 That the House of Representatives— (1)calls for a restoration of civil government in Thailand established by fair, free, democratic, and open elections; and
 (2)expresses solidarity with the people of Thailand in their desire for democracy.  